Citation Nr: 0205720	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  97-24 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for postoperative status 
surgical fusion of lumbar spine with spondylosis of L5-S1.  


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's niece


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from December 1946 to November 
1956, and from March 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied service connection for back 
condition.  The case was subsequently transferred to the 
Houston, Texas VARO.  Although a June 1999 rating decision 
granted service connection for compression fractures of the 
thoracic spine and L1, and assigned a 20 percent evaluation, 
the veteran seeks service connection for the lower part of 
his back, and thus the claim remains on appeal.  
An April 2000 Board decision which denied the claim as not 
well grounded was appealed to the United States Court of 
Appeals for Veterans Claims (Court) which vacated that Board 
decision due to the enactment of the Veterans Claims 
Assistance Act (VCAA) and remanded the case to the Board.  In 
April 2001, the Board remanded the case to the RO for 
compliance with the VCAA.  

The case has been returned to the Board but in correspondence 
received in November 2000, the veteran requested a 
videoconference hearing.  However, associated with the claims 
folder are Reports of Contact, VA Forms 119, which reflect 
that he has verbally stated that he did not request a 
videoconference hearing.  Although requested by Board 
employees to submit his request to cancel his hearing in 
writing (see 38 C.F.R. § 20.702(e)), the veteran has 
steadfastly refused to submit anything in writing indicating 
that he did not wish a videoconference or wished to withdraw 
a request for a videoconference.  In telephone contact with 
the Board, he became verbally abusive to staff members.  
Accordingly, those Reports of Contact are construed by the 
Board to be a withdrawal of any request for a videoconference 
hearing.  




FINDINGS OF FACT

Postoperative status surgical fusion of lumbar spine with 
spondylosis of L5-S1 is not due to inservice injury and is 
not of service onset or aggravation, and arthritis of the 
lumbar spine did not become manifest until years after 
military service.  


CONCLUSION OF LAW

Disability of the lumbar spine, leading to postoperative 
status surgical fusion of lumbar spine with spondylosis of 
L5-S1, was not incurred in or aggravated during active 
service, and arthritis of the lumbar spine is not 
presumptively of service origin.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The statement of the case (SOC) and supplemental SOCs (SSOCs) 
advised the veteran of the pertinent law and regulations as 
well as the basis for the decision in this case.  By reciting 
the applicable law and regulations notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  

Service medical records (SMRs) were obtained and associated 
with the claims folder.  Additional SMRs were received in 
February 1998 (see pages 1 and 14 of the transcript of the 
1998 RO hearing).  The veteran's service personnel and 
administrative records for both periods of active service are 
on file.  Although it is alleged that the SMRs are 
incomplete, it does not appear that any additional avenues 
are available for a further search for SMRs.  

Testimony was given at RO hearings in January 1997 and again 
in May 1998, the substance of which is that the veteran 
sustained several back injuries during combat and, while he 
was unable to seek immediate treatment, he was subsequently 
treated for the injuries during service.  The appellant and 
the appellant's representative were given notice of the 
evidence necessary to substantiate the claim at issue.  The 
duty to suggest evidence was met at that time pursuant to 
38 C.F.R. § 3.103(c)(2) (2001).  

Also the veteran testified that he was unable to obtain 
private clinical records of his 1979 treatment, 
hospitalization, and surgery at the Methodist Hospital 
because the original records had been destroyed after five 
years and he was unable to recall information necessary for a 
search of microfilm or microfiche records (page 19 of the 
1998 hearing transcript).  He further testified that he could 
not locate records of treatment by chiropractors in the years 
following discharge from his second period of military 
service, from 1962 to 1979 (page 11 of the 1998 hearing 
transcript).  At the 1998 RO hearing the veteran was advised 
to obtain records of his Workman's Compensation claim for the 
on-the-job injury back injury that led to his 1979 
hospitalization at the Methodist Hospital (page 20 of the 
1998 hearing transcript).  

Social Security Administration (SSA) records were obtained in 
June 2001 and include records of the veteran's 1979 back 
surgery at the Methodist Hospital and some records pertaining 
to his Workman's Compensation claim.  

Reports of multiple VA examinations, including those in March 
1999 and November 2001, are associated with the file.  

Following the April 2001 remand, the RO wrote the veteran in 
June 2001 and informed him of the steps already taken by VA, 
and of the evidence and information needed to substantiate 
his claim.  

In July 2001 the RO requested records from Drs. Burton, 
Pommerlu, and Mikilitis, and also requested records from the 
Tanner Medical Center.  In September 2001 the RO wrote the 
veteran, following a conference with him, and informed him 
that it had received responses from the foregoing, with the 
exception of the Tanner Medical Center and the Texas Workers' 
Compensation Commission and that there was already evidence 
on file from the Tanner Medical Center.  The actual 
Conference Report, dated in September 2001, reflects that the 
veteran had all of the records of the Tanner Medical Center, 
and that he would submit them.  These were submitted later in 
September 2001.  Records of the Texas Workers' Compensation 
Commission were received in October 2001.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal or is not 
obtainable.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  The RO has met its notification and duty to 
assist obligations in the development of this case under the 
VCAA and the applicable regulations.  Accordingly, the Board 
will address the merits of the veteran's claim. 

Background

The SMRs received in March 1957, in conjunction with the 
veteran's first VA claim, for service connection for 
prostatitis, reveal that the December 1946 examination for 
entrance into the veteran's first period of service showed no 
pertinent abnormality.  In December 1951, he complained of 
low back pain of one week's duration.  There were no clinical 
findings pertaining to his back but prostate pathology was 
noted, and palpation of the prostate caused increased back 
pain.  In April 1952, he complained of pain in the left 
lumbar region when doing exercises.  

In June 1954, the veteran complained of an aching pain in the 
small of his back, which he stated he had had before.  The 
pain had begun three days earlier.  There was no radiation of 
the pain.  He had been performing unaccustomed heavy lifting.  
On examination, there was localized tenderness in the lumbar 
region, bilaterally.  Motion in all directions was limited by 
pain.  His spinal muscles were distinctly spastic.  His 
prostate was somewhat tender, but otherwise unremarkable.  
The impression was acute myositis.  

In July 1954, the veteran complained of continued back pain.  
He had a history of low back pain of several years' duration, 
for which he had been hospitalized.  On examination, there 
was tenderness in the left sacroiliac area.  In December 
1954, it was noted that he had been treated frequently for 4 
years for chronic prostatitis, and he also had a low backache 
for about 4 years, which improved with treatment of his 
prostatitis.  He complained of lumbar aching after heavy 
lifting.  He had no urinary symptoms at the time of the 
backache.  On examination, there was no current evidence of 
prostate pathology.  

The November 1956 examination for service discharge revealed 
the veteran's spine was normal.  

The SMRs received in February 1998 reveal that the March 1958 
examination for reenlistment found moderate dorsal kyphosis 
with slight limitation in bending which was not considered 
disqualifying.  In an adjunct medical history questionnaire, 
it was noted that his back condition had not increased in 
severity since his discharge in November 1956.  

In February 1959, the veteran's complaints included soreness 
of his whole spine.  On examination, he had tenderness from 
T10 to T12.  The next day, his main problem was back pain 
which was worse on arising.  It had been present for several 
years.  It was worse on bending, but there was no radiation 
of the pain.  An examination revealed tenderness from T10 to 
T12 and slight muscle spasm in that area.  X-rays revealed 
some lipping and decreased size of the vertebral bodies but 
there was no good radiological evidence of Marie-Strumpel's 
disease.  The impression was osteoarthritis.  He was referred 
for an orthopedic consultation at which time the diagnosis 
was "Scheuermann's disease (adolescent round back)."  There 
was not much that could be offered the veteran except for 
back exercises.  He was admitted with a diagnosis of 
adolescent kyphosis.  The next day, it was noted that his 
history revealed that his symptoms had been present for a 
long time.  He demonstrated dorsal kyphosis, such as was seen 
in Scheuermann's disease.  Further examination, including 
neurological evaluation, was negative.  X-rays revealed 
wedging of the thoracic vertebrae, and the findings were 
pathognomonic for Scheuermann's disease.  He was treated with 
physiotherapy and was instructed in back exercises.  At 
discharge, he still had back pain because his muscles could 
not adequately develop after only 3 weeks.  He was discharge 
to and was fit for duty.  In February and March 1959, the 
veteran was seen for back exercises and on March 5, he 
reported that he had wrenched his back.  

The March 1962 examination for discharge from the veteran's 
second period of service revealed moderate dorsal kyphosis 
which was not considered to be disqualifying.  

On VA examination in 1982, the veteran complained of constant 
back pain.  He reported that he had had chronic low back pain 
since he had injured his back in early 1979 doing 
construction work.  He had had surgical fusion of his spine 
in October 1979, which he reported was a complete failure.  
On examination, he had limitation of motion and muscle spasm 
of the lumbar area.  X-rays revealed increased kyphosis of 
the thoracic spine; degenerative changes and partial collapse 
of multiple vertebrae in the mid-portion of the thoracic 
spine; and slight relative narrowing of the disc space at L5-
S1 with sclerosis and anterior bone spurring at that level.  
There was also minimal spurring at L3-4 and bone fusion along 
the left lateral aspect of L4 and L5.  The radiological 
impression was spondylosis, involving mainly L5-S1, with 
evidence of previous bone fusion at L4-5 on the left lateral 
aspect.  The pertinent diagnoses were postoperative status 
surgical fusion of the lumbar spine with spondylosis at L5-S1 
and chronic low back pain, as well as kyphosis and 
degenerative changes of the thoracic spine.  

Following a March 1997 VA medical examination, the diagnoses 
were postoperative state lumbar laminectomy and fusion with 
motor radiculopathy of L5-S1 with absent left ankle jerk and 
impaired mobility, as well as chronic prostatitis.  

Private clinical records of 1998 reflect evaluations for back 
pain.  A May 1998 record reflects that the veteran related 
having had lower thoracic and lumbar pain for approximately 
30 years, since his tour of duty in Korea.  

In July 1998, Richard Mikilitus, Jr., M.D., stated that he 
had treated the veteran for a chronic back condition and that 
the veteran related "his original injury to be Service 
connected."  A recent work-up found multiple compression 
fractures in the thoracic and lumbar segments of his spine.  
He had advance degenerative disc disease (DDD) and 
degenerative joint disease (DJD) throughout those spinal 
segments, which was the source of chronic pain.  

Information from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in February 1999 reflects that the 
veteran's ship participated in combat of the coast of Korea 
in 1952.  

On VA examination in March 1999, the veteran's medical 
records were reviewed and, after a physical examination, the 
diagnoses were status post laminectomy at L5-S1 with fusion; 
compression fractures of the thoracolumbar region, 
particularly at L1; and a chronic back injury dating back to 
1951.  The examiner commented that the veteran complained of 
back pain and was treated in 1954, and that the etiology of 
this was "likely due to be a fall from great height and 
landing on back as reported during combat."  As to 
Scheuermann's disease, a review of the medical records showed 
no evidence of such.  Other conclusions were that as to 
compression fractures of the lower thoracic and upper lumbar 
vertebrae, this type of trauma occurred due to axial loading, 
and rotational and hyperextension injuries as well as 
osteoporosis.  

A June 1999 rating action granted service connection for 
compression fractures of the thoracic spine and L1, and 
assigned a 20 percent disability evaluation.  

SSA records obtained in June 2001 include a May 1983 decision 
of an Administrative Law Judge which determined that the 
veteran had been precluded from work since September 1979 due 
to disability of the back and heart.  The underlying clinical 
records included those from the Methodist Hospital in 1979 
noting his prior hospitalization in December 1978 after an 
on-the-job back injury.  Some of these records reflected that 
the veteran complained of chronic radiating low back pain 
since the on-the-job injury and others indicated that he had 
had chronic low back pain since his September 1979 lumbar 
laminectomy at L4-5 and L5-S1 on the left and the right, a 
foramenectomy with nerve root decompression, and partial 
facetectomy.  An October 1979 X-ray revealed slightly 
increased thoracic kyphosis with "developmental flattening 
of the mid thoracic vertebra, so-called Scheuermann's disease 
and subsequent hypertrophic marginal spurring."  Also 
included were records pertaining to the veteran's Workman's 
Compensation claim.  In a September 1989 report from Dr. Ata 
to the Texas Rehabilitation Commission, it was noted that the 
veteran had had chronic back problems since his 1979 back 
surgery.  

Records of private physicians, the Tanner Medical Center, and 
the Texas Workers' Compensation Commission received in 2001 
do not contain medical diagnoses or opinions as to whether 
the veteran's low back pain was related to an inservice 
injury.  

On VA examination in November 2001,  the veteran's claim file 
was reviewed.  The veteran was a poor historian and initially 
denied having had any post service back injury but, after 
being provided information as to post service medical 
evidence to the contrary, he stated that the post service 
injury had never actually occurred, that it was not severe, 
and that all of his pain was related specifically to a single 
inservice injury.  He stated that his pain had never changed 
since his inservice injury.  He complained of continuous low 
back pain with global bilateral lower extremity problems.  
After an examination the diagnosis was DDD of the lumbar 
spine with probable spinal stenosis, severely symptomatic.  
It was the examiner's opinion that that there was 
insufficient evidence to relate a chronic lumbar spine 
condition stemming from inservice injuries to his current 
state.  The SMRs showed a period of assessments for back pain 
which were either related to prostatitis or to an episode of 
acute myositis.  His treatment had consisted of being given 
limited duty and his condition appeared to resolve without 
significant difficulty.  A separation examination in 1956 
showed no difficulty with regard to his back.  In the absence 
of any evidence suggesting continued chronic difficulty with 
the lumbar spine during the twenty year interval between 1956 
and 1979, the examiner was unable to establish a direct 
connection to a minor self-limiting soft tissue injury of the 
lumbar spine.  This was particularly remarkable in light of a 
work-related injury in 1979 which was very readily temporally 
related to a subsequent surgical procedure which the veteran 
had previously admitted had "ruined" his function.  

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Where, as here, a veteran had 90 or more days of war or 
peacetime service after December 31, 1946, and arthritis 
manifests to 10 percent or more within one year of such 
service it is rebuttably presumed to be of service 
incurrence, absent affirmative evidence to the contrary, 
even if there is no evidence thereof during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

A disorder may be service connected if evidence, regardless 
of its date, establishes the presence of a chronic disorder 
in service or during an applicable presumptive period, and 
that the veteran still has the disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Such evidence must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  
Savage, 10 Vet. App. at 495.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 

If the disorder is not chronic, it may still be service 
connected if there is evidence of the disorder in service or 
in an applicable presumptive period and continuity of 
symptomatology (treatment is not required) is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology.  Savage, at 496-97.  Again, 
whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
at 496-97.  In sum, disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

Analysis

Here, the SMRs show that the veteran had back pain after 
heavy lifting, but the veteran has testified that he injured 
his back during combat.  In this regard, 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) relax the evidentiary 
requirements for service connection for combat-related claims 
and, together, provide that satisfactory lay or other 
evidence of combat incurrence or aggravation, if consistent 
with circumstances and hardships of such service, will be 
accepted as proof of service incurrence, notwithstanding the 
absence of official records thereof, unless rebutted by clear 
and convincing evidence to the contrary.  See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Kessel v. 
West, 13 Vet. App 9 (1999); Arms v. West, 12 Vet. App. 188, 
193-93 (1999); Velez v. West, 11 Vet. App. 148, 153 (1998); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997) (reduced 
evidentiary burden under § 1154(b) relates only to service 
incurrence, what happened, and not existence of current 
disability or nexus to service, both generally requiring 
competent medical evidence); and Cohen (Douglas) v. Brown, 10 
Vet. App. 128, 138 (1997) (38 U.S.C.A. § 1154(b) does not 
provide a basis to etiologically link an inservice condition 
to a current condition).  

The Board concedes, as did the RO Hearing Officer in the June 
1999 decision granting service connection for compression 
fractures of the thoracic spine and L1, that the veteran 
sustained specific back injuries during combat.  However, 
this does not establish that those back injuries were the 
cause or etiology of his current disability of the lumbar 
spine, other than that involving L1.  

The substance of the opinion of the VA examiner in November 
2001 was that the veteran's current lumbar spine disability 
was not the result of any inservice injury.  Rather, the post 
service work-related injury was believed to be the most 
likely cause of the current disability of the lumbar spine.  
As to this, the Board notes that there is no radiological 
evidence of DDD or DJD until many years after military 
service.  

Despite having been invited to obtain a medical opinion from 
a private physician, the veteran has not presented competent 
medical evidence that his current low back disability is 
causally or etiologically related to his period of military 
service.  His own belief as to the cause of his current low 
back disability is not competent medical evidence of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board may not rely upon its own independent medical 
judgment, Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), 
or upon purported statements of medical causation or etiology 
by those who have no medical training, education, or 
expertise, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's statements regarding the opinions or diagnoses 
of physicians relating to the etiology of his lumbar spine 
disability are also not competent medical evidence.  Lay 
statements, testimony, or history of what a doctor said or 
diagnosed is not competent medical evidence.  While double 
hearsay may be used in VA claims-adjudication, when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute 'medical' evidence.  Generally see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. Brown, 6 Vet. 
App. 4 (1993).  

Similarly, the 1998 comment by a private physician that the 
veteran related his chronic back condition to an inservice 
injury and the diagnosis on VA examination in 1999 of a 
chronic back injury dating back to 1951, do not clarify that 
the reference to the back is to the lumbar or lumbosacral 
area.  Moreover, these merely incorporate a history related 
by the veteran without any additional comment.  Information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute 'competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (where a history recorded by an examiner had not 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through medical expertise).  

Here, there is no competent medical evidence which weighs 
against the opinion of the November 2001 VA examiner.  Thus, 
there is no doubt to resolved in favor of the veteran.  


ORDER

Service connection for postoperative status surgical fusion 
of lumbar spine with spondylosis of L5-S1 is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

